PER CURIAM.
The appellant moved to correct his sentence pursuant to rule 3.800(b)(1), Florida Rules of Criminal Procedure, but the trial court failed to rule within sixty days as required under the rule. Thus, the motion was deemed denied. See Fla. R.Crim. P. 3.800(b)(1)(B). Although the court later granted the motion and reduced his sentence, that order is considered a nullity. See Cliatt v. State, 773 So.2d 610, 611 (Fla. 5th DCA 2000). Nevertheless, in case number 01-14442, the state concedes that appellant’s sentence should have been reduced to nine months, as the trial court did in its untimely order.
Reversed and remanded for resentenc-ing in accordance with this opinion.
WARNER, STEVÉNSON and GROSS, Jj., concur.